               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
             CRIMINAL CASE NO. 1:17-CR-00051-MR-DLH


UNITED STATES OF AMERICA,                  )
                                           )
                        Plaintiff,         )
                                           )
                  vs.                      )                         ORDER
                                           )
TIMOTHY ROBERT GALLION,                    )
                                           )
                        Defendant.         )
                                           )

     THIS MATTER is before the Court sua sponte.

     To this date, the Defendant remains a fugitive with no recent activity

taking place in the case. Accordingly, the Court finds that this case should

be administratively closed as to the above-captioned Defendant.

     IT   IS,   THEREFORE,      ORDERED            that       this    case   is   hereby

administratively closed pending the apprehension or appearance of the

above-captioned Defendant.

     IT IS SO ORDERED.
                                     Signed: March 12, 2020
